Title: To Thomas Jefferson from Henry Dearborn, 10 January 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            War DepartmentJany. 10th. 1806
                        
                        In obedience to your dircetions I have concluded a Convention with the Chiefs and Head Men of the Cherokee
                            Nation of Indians, which I have the Honor of enclosing.—
                        With sentiments of respect I am, Sir, Your Ob. Servt.
                  
                            H Kearborn—
                        
                    
                    